Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 11-16, 19 and 20 are cancelled.

	No call was made as cancellation is of non-elected claims (election made without traverse) that are not eligible for rejoinder. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants set forth methods for preparing polyurethane foams from materials as claimed that include branched, end-equilibrated acetoxy group carrying siloxanes as claimed that realize foams having good properties, including recognized low odor effects and good aging properties.  The prior art, including the cited Omietanski et al. (3,356,758) reference taken either alone or in combination with other prior art, is insufficient in its teaching or fair suggestion of the methods as now claimed and their utilization of  branched, end-equilibrated acetoxy group carrying siloxanes as now claimed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/           Primary Examiner, Art Unit 1765